             Case 19-32112 Document 275 Filed in TXSB on 11/08/19 Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                            ENTERED
                                                                                                                11/08/2019
                                                                )
    In re:                                                      )      Chapter 11
                                                                )
    JONES ENERGY, INC., et al.,1                                )      Case No. 19-32112 (DRJ)
                                                                )
                             Reorganized Debtors.               )      (Jointly Administered)
                                                                )
                                                                )       (Docket No. 273)

      FINAL DECREE CLOSING THE CHAPTER 11 CASE OF JONES ENERGY, INC.

             Upon the motion (the “Motion”)2 of the above-captioned Reorganized Debtors for entry of

a Final Decree pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022,

closing the Lead Case, all as more fully set forth in the Motion; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the

Reorganized Debtors’ estates, their creditors, and other parties in interest; and this Court having

found that the Reorganized Debtors’ notice of the Motion and opportunity for a hearing on the

Motion were appropriate and no other notice need be provided; and this Court having reviewed


1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC
      (0942); Jones Energy Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate,
      LLC (3552); JRJ Opco, LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley
      Midstream, LLC (8315); and Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place
      of business and the Reorganized Debtors’ service address in these chapter 11 cases is: 807 Las Cimas Parkway,
      Suite 350, Austin, TX 78746.

2     Capitalized terms used and not otherwise defined herein shall have the meaning ascribed to them in the Motion.



24404932v.2 131083/00003
          Case 19-32112 Document 275 Filed in TXSB on 11/08/19 Page 2 of 3



the Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

        1.       The chapter 11 case of Jones Energy, Inc. (Case No. 19-32112) is hereby closed;

provided that this Court shall retain jurisdiction as provided in Article XI of the Plan.

        2.       Entry of this Final Decree is without prejudice to the rights of the Reorganized

Debtors or any party in interest to seek to reopen the Lead Case or the Affiliate Cases for cause

pursuant to section 350(b) of the Bankruptcy Code.

        3.       The Reorganized Debtors and their agents are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Final Decree in accordance with the

Motion.

        4.       The Closed Debtors, no later than fourteen (14) days after the date of entry of the

Final Decree, shall file a post-confirmation report for the second quarter of 2019 through the date

of entry of the Final Decree and shall serve a true and correct copy of said statements on the Acting

United States Trustee.

        5.       The Closed Debtors, no later than fourteen (14) days after the date of entry of the

Final Decree, shall pay the appropriate sum of quarterly fees due and payable under 28 U.S.C.

§ 1930(a)(6)(A) and (B) by remitting payment to the United States Trustee Payment Center,

PO Box 6200-19, Portland, OR 97228-6200, and shall furnish evidence of such payment to the

Acting United States Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment shall reflect

the Closed Debtors’ account numbers and shall be transmitted with a “Chapter 11 Quarterly




24404932v.2 131083/00003
         Case 19-32112 Document 275 Filed in TXSB on 11/08/19 Page 3 of 3



Disbursement and Fee Report” available from the Acting United States Trustee. This Court shall

retain jurisdiction to enforce payment of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

        6.       Notwithstanding anything to the contrary, the terms and conditions of this Final

Decree shall be immediately effective and enforceable upon its entry.

        7.       Notwithstanding the relief granted in this Final Decree and any actions taken

pursuant to such relief, nothing in this Final Decree shall be deemed: (a) an admission as to the

amount of, basis for, or validity of any claim against the Debtors or the Reorganized Debtors under

the Bankruptcy Code or other applicable nonbankruptcy law; (b) a waiver of the rights of the

Reorganized Debtors, or any other parties in interest to dispute any claim on any grounds; (c) a

promise or requirement to pay any prepetition claim; (d) an assumption, adoption, or rejection of

any agreement, contract, or lease under section 365 of the Bankruptcy Code; (e) an admission as

to the validity, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Reorganized Debtors’ estates; (f) a waiver of any claims or causes

of action which may exist against any entity; or (g) a waiver or limitation of the rights of the

Reorganized Debtors, or any other parties in interest under the Bankruptcy Code or any other

applicable law.

        8.       The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Final Decree.

 Dated: __________, 2019
 Houston, TexasNovember 08, 2019
     Signed:                                         DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE
                                                     ____________________________________
                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




24404932v.2 131083/00003
